Citation Nr: 0013610	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-00 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for claimed residuals of an 
injury to the left hand and fingers.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from January 1965 to January 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by the RO.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran currently has residual disability of the left hand 
and fingers due to an injury or disease which was incurred in 
or aggravated by service.  



CONCLUSION OF LAW

The claim of service connection for residuals of an injury to 
the left hand and fingers is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from the residual 
disability due to an injury to the left hand and fingers in 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnosis in this case, the record does not 
indicate that he has any professional medical expertise.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Thus, this assertion alone cannot make the 
claim well grounded unless there is no medical evidence of a 
nexus between any disease or injury in service and a current 
disability.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay evidence of 
continuity of symptomatology does not satisfy the requirement 
of competent medical evidence showing a nexus between the 
current condition and service).  

A careful review of the veteran's service medical records 
shows that the veteran  had a scar on his left hand at his 
induction examination in January 1965.  Additionally, the 
service medical records show that he had warts removed from 
his left thumb and hand in April 1965.  In addition, the 
records show that, in November 1965, the veteran was seen 
with complaints of persistent pain on motion of the left 
thumb after he hurt in September of that year.  There was no 
fracture noted.  The discharge physical examination was 
negative for any complaints, findings or diagnosis of a 
condition involving the left hand or fingers.  

The post-service medical records show that the veteran was 
involved in automobile accidents in 1972 and 1978.  In 
addition, the veteran suffered injuries due to a fall from a 
third floor window in 1979.  The injuries suffered as a 
result of the accidents included those of a skull fracture, 
lumbar and cervical spine disabilities and right ulnar nerve 
palsy.  The evidence also shows that the veteran has a 
history of substance abuse to include heroin and cocaine.  

A January 1979 treatment report from the Cook County Hospital 
in Chicago indicated that the veteran was brought into the 
emergency room after falling from a third story building.  
The examiner reported having a healed fracture of the 5th 
metacarpal of the right hand.  In addition, there was a 
comminuted fracture of the base of the 5th metacarpal of the 
right hand.  Fracture line extended to the articular surface.  
There was no displacement or angulation.  

In December 1978, the veteran underwent an emergency 
neurosurgery consultation as a result of involvement in an 
automobile accident.  There was decreased sensation in the 
little finger of the right hand.  

In January 1992, the veteran was afforded a VA examination.  
The veteran's medical history included a notation regarding 
the automobile accident in 1972.  At that time, the veteran 
injured his right ulnar nerve.  The examiner diagnosed the 
veteran with status post ulnar nerve palsy right arm with 
permanent palsy and status post relocation right ulnar nerve.  

In December 1997, the veteran submitted a statement in 
support of his claim indicating that he had cut his left hand 
and left ring finger while in Hawaii in 1965 or 1966 prior to 
his deployment to Vietnam.  The veteran stated that he 
received stitches at the dispensary and that his hand and 
finger healed properly.  The veteran further stated that, 
while in Vietnam, he was hit by shrapnel in the left hand and 
was treated for his injuries in the field.  The veteran 
indicated that he had been receiving treatment for his left 
hand at the Boston VA medical Center.  Outpatient treatment 
records show that the veteran was treated for ulnar palsy, 
but there was no evidence of treatment for residuals of an 
injury to the left hand and fingers.  

In June 1998, the veteran was afforded a VA fee basis 
examination.  The veteran presented for evaluation of a 
healed laceration to his left 4th finger and possible 
ligament and nerve damage, which he reported that he 
sustained while on active duty.  The veteran reported that he 
lacerated his left 4th finger in 1966 while cleaning some 
equipment.  Reportedly, stitches were required, and he was 
told that he had damaged the ligament in the finger.  The 
veteran indicated that he numbed the pain with the use of 
illicit drugs, but that when he sobered up in 1996, he began 
to notice more pain along the palmar aspect of the left 4th 
and 5th fingers, across the base of the left 2nd-5th fingers 
and up the ulnar aspect of his left forearm.  The veteran 
also reported numbness and weakness in those areas.  The 
examination of the skin revealed a 4-inch vertical scar over 
the right medial epicondyle and a 5-inch diagonal scar over 
the right antecubital fossa (which the veteran reported was 
due to substance abuse) and a 1-inch vertical scar over the 
ulnar aspect of the left 4th DIP.  The extremities and scars 
were nontender to palpation.  There was no evidence of 
clubbing, cyanosis or edema.  There was palmar drop of the 
right 5th finger and the left 4th finger.  Diagnosis was that 
of ulnar neuropathy, left upper extremity; status post 
laceration of the left 4th finger, now healed; and status 
post ulnar nerve transposition at that right elbow.  

In his July 1998 Notice of Disagreement, the veteran 
reiterated the details of the claimed injury to his hand and 
finger.  However, the veteran noted that he had severely cut 
his right ring finger.  This is inconsistent with his other 
claims that he injured his left hand and finger in service.  

The service medical records show that the veteran had had 
warts removed from his left hand and had jammed his left 
thumb during service.  However, there is no evidence that the 
veteran suffered a laceration or developed related 
manifestations in service.  There were no identifying marks 
or scars noted on the veteran's separation examination in 
January 1967.  

The evidence does show that the veteran was involved in three 
accidents during which he suffered several injuries, 
including damage to his head, neck, hands, arms and shoulders 
after service.  Although the veteran asserts that he suffered 
an injury to the left hand and fingers in service, there is 
no competent evidence to show that the veteran currently 
suffers from residual disability related to any injury or 
disease in service.  The veteran's currently diagnosed ulnar 
neuropathy has been linked to an accident that occurred after 
the veteran's discharge from service.  

Absent competent evidence to support the veteran's lay 
assertions, the criteria of Caluza cannot be met in this 
case.  Hence, the claim of service connection for residuals 
of an injury to the left hand and fingers is not well 
grounded.  

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.  



ORDER

Service connection for the residuals of an injury to the left 
hand and fingers is denied, as a well-grounded claim has not 
been submitted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

